Citation Nr: 0724513	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1952 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In November 2006, the veteran 
testified at a hearing before the undersigned. 


FINDING OF FACT

A low back injury was not affirmatively shown to have been 
present in service; a disability of the low back to include 
lumbar spine degenerative disc disease, a disc bulge at L2-
L3, spinal stenosis, and spondylosis was not affirmatively 
shown to have been present in service; spondylosis or 
arthritis of the lumbar spine was not manifest to a 
compensable degree within one year of separation from 
service; and a disability of the lumbar spine to include 
lumbar spine degenerative disc disease, a disc bulge at L2-
L3, stenosis, and spondylosis, first documented after service 
beyond the one-year presumptive period for arthritis as a 
chronic disease, is unrelated to an injury or event of 
service origin.


CONCLUSION OF LAW

Residuals of a low back injury to include lumbar spine 
degenerative disc disease, a disc bulge at L2-L3, stenosis, 
and spondylosis was not incurred in or aggravated by service 
and arthritis of the lumbar spine as a chronic disease may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2004, in February 2005, in April 
2005, and in March 2006.  The veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease or 
evidence of current disability; evidence of current 
disability, and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  

The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
degree of disability assignable and the provision for the 
effective date of the claim, that is, the date of receipt of 
the claim.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the claim at a hearing 
and the claim was readjudicated after the content-complying 
VCAA notice.  As the timing error did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all available 
service medical records and sought to reconstruct the service 
medical records from alternative sources, and has attempted 
to obtain all available VA and private records as well as 
obtained a medical opinion.  As for the treatment records 
allegedly held at the Bronx VA Medical Center, the RO was 
notified that no such records exist.  Moreover, as to the 
private treatment records held by Low Country Bone and Joint 
Specialist, no response was received and the veteran was 
notified of the unavailability of these records.  As the 
veteran has not identified any additional evidence pertinent 
to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, there is a 
presumption of service connection for arthritis, if arthritis 
is manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background 

Service medical records, including the March 1955 separation 
examination, are negative for documentation of the veteran 
having sustained a low back injury while on active duty as 
well as negative for complaint, diagnosis, or history of any 
low back abnormality. 

After service, E.A.E., Jr., D.O., reported that the veteran 
complained of low back pain of three weeks' duration in June 
2000.  A MRI in July 2000 revealed degenerative disc disease 
of the lumbar spine, a disc bulge at L2-L3, and spinal 
stenosis.  

On VA examination in May 2006, the veteran stated that he 
injured his back in 1953 when he fell climbing a steep hill 
in Korea, that he did not have any treatment at that time, 
and that he was relatively comfortable until 1962 when he re-
injured his back lifting a towing cable.  X-rays revealed 
spondylosis.  After a review of the record, the VA examiner 
expressed the opinion that in the absence of chronic symptoms 
between 1954 and 1962, the veteran's current back disability 
was not related to any in-service injury. 

In November 2007, the veteran testified that after the cease 
fire in Korea he slipped on a slope along the DMZ and he was 
told he had a slipped disc.

Analysis 

On the basis of the available service medical records, a low 
back injury, degenerative joint disease of the lumbar spine, 
a disc bulge at L2-L3, spinal stenosis, and spondylosis were 
not affirmatively shown to have had onset during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

And although the service medical records do not document a 
low back injury or other low back abnormality, the veteran 
testified that he slipped and injured his back in Korea after 
the cease fire.  The Board finds the veteran's testimony 
credible and the veteran is competent to describe an injury 
he suffered.  But as the service medical records lack the 
documentation of the combination of manifestations sufficient 
to identify a low back disability and sufficient observation 
to establish chronicity during service, and as chronicity in 
service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, degenerative joint disease of the lumbar 
spine, a disc bulge at L2-L3, and spinal stenosis were 
documented by MRI in 2000, 45 years after service, and 
spondylosis by X-ray was first documented in 2006, 50 years 
after service.  The  absence of complaints of low back pain 
from 1955 to 1962, when the veteran re-injured his back, is 
evidence against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  

Although the veteran is competent to describe symptoms of an 
injury and as it does not necessarily follow that there is a 
relationship between the symptoms described by the veteran 
and the current low back disability, medical evidence is 
required to demonstrate any such relationship.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  As for the medical 
evidence of such relationship based on continuity, there is 
none.  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of an association or link 
between the current low back disability and an established 
injury of service origin.

Also, the initial documentation of the low back disability 
was well beyond the one-year presumptive period for 
manifestation of arthritis of the lumbar as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 



As for the veteran's statements and testimony, relating his 
current low back disability to an in-service injury, once the 
veteran goes beyond the description of symptoms or injury to 
expressing an opinion that involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim because the diagnosis 
of degenerative joint disease of the lumbar spine, a disc 
bulge at L2-L3, and spinal stenosis by MRI and the diagnosis 
of spondylosis by X-ray are not capable of lay observation.  
As for the veteran's testimony in 2007 that he was told he 
had a slipped disc in 1954, the statement is too attenuated 
in the absence of any contemporaneous evidence of a low back 
disability for over 45 years after the injury in 1953 as 
described by the veteran.  And the VA physician did not find 
that the veteran's current back disability was related to any 
in-service injury.  For these reasons, the Board rejects the 
lay evidence as competent evidence sufficient to establish a 
diagnosis of a low back injury to include degenerative joint 
disease of the lumbar spine, a disc bulge at L2-L3, spinal 
stenosis, and spondylosis.  Jandreau v. Nicholson, No. 07-
7092, 2007 WL 1892301 (Fed. Cir. July 3, 2007).  

As the veteran as a layperson is not competent to offer an 
opinion on a medical diagnosis or on medical causation, and 
consequently his statements and testimony do not constitute 
favorable evidence to substantiate the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings on questions involving a medical 
diagnosis or medical causation and as there is no favorable 
medical evidence to support the claim, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).





ORDER

Service connection for residuals of a low back injury to 
include lumbar spine degenerative disc disease, a disc bulge 
at L2-L3, stenosis, and spondylosis is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


